            Case 1:19-cv-02799-VM Document 9 Filed 05/09/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  DASSAULT SYSTÈMES SOLIDWORKS
  CORPORATION,

                                       Plaintiff,
                                                           Index No.: 19-CV-2799
                          - v.-

  COCKTAIL KINGDOM, LLC and JOHN DOE

                                       Defendants.



                       NOTICE OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiff Dassault

Systemes SolidWorks Corporation, by its counsel, hereby gives notice that the above captioned

action is voluntarily dismissed with prejudice against defendants.


 Dated: New York, New York
        May 9, 2019
                                                     OLSHAN FROME WOLOSKY LLP


                                                     By:     /s/ Brian A. Katz
                                                            Brian A. Katz
                                                            1325 Avenue of Americas
                                                            New York, New York 10019
                                                            (212) 451-2300

                                                            Attorneys for plaintiff
                                                            Dassault Systemes SolidWorks
                                                            Corporation




5009824-1
